Citation Nr: 0218586	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-
connected duodenal ulcer, currently rated as 40 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by 
the RO.  

This case was before the Board in June 2000 and was 
remanded to the RO for further development.  



FINDINGS OF FACT

1.  All available evidence and information necessary for 
an equitable disposition of the issue decided herein has 
been obtained.  

2.  The service-connected gastrointestinal disability is 
not shown to be productive of a disability picture 
manifested by recurrent melena or hematemesis with anemia 
and weight loss; symptom combinations resulting in 
definite or severe impairment of health are not 
demonstrated.  





CONCLUSION OF LAW

The criteria for the assignment of an increased rating, 
greater than 40 percent, for the service-connected 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.114 including Diagnostic Codes 7305, 7346 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In August 1998, the veteran underwent a VA examination and 
had complaints of intermittent episodes of epigastric pain 
and occasional nausea, vomiting, reflux and pyrosis.  

The veteran stated that his episodes varied, but that he 
had roughly seven to eight episodes every year with no 
exacerbating symptoms.  The veteran denied having melena 
or hematochezia.  At the time of the examination, the 
veteran used proton pump inhibitors that gave him good 
relief, but was not taking any nonsteroidals.  

The examination revealed a soft, nontender and 
nondistended abdomen with no organomegaly.  The bowel 
sounds were positive in all four quadrants.  An upper 
gastrointestinal (UGI) series revealed an intact 
swallowing mechanism, a small hiatal hernia with reflux 
and questionable distal esophagitis.  There was no 
evidence of peptic ulcer disease.  

The examiner diagnosed the veteran as having a history of 
duodenal ulcer according to the veteran.  The examiner 
concluded that the UGI series did not show any peptic 
ulcer disease, but showed evidence of a small hiatal 
hernia and reflux consistent with the veteran's symptoms.  

In October 2000, the veteran underwent another VA 
examination.  The veteran reported complaints of abdominal 
pain, nausea, and heartburn.  The veteran also experienced 
moderately severe epigastric pain at least once a month 
and occasional vomiting with an episode in 1999 containing 
a couple drops of blood.  

The veteran also reported three or four episodes of 
melena, with the last episode several months before.  The 
veteran had diarrhea about once a month with three or four 
loose bowel movements per day, but denied constipation.  
The veteran's weight fluctuated, but he denied having had 
sustained weight loss or a known history of anemia.  At 
the time of the examination, the veteran was taking 
chronic acid suppression therapy with Prilosec.  

The examination revealed no pallor, icterus or peripheral 
lymphadenopathy.  The abdomen was soft and nontender with 
no hepatosplenomegaly or other masses.  The laboratory 
tests revealed a normal hemoglobin with normal red cell 
indices, normal platelet count, and normal liver profile.  
The examiner also reiterated the findings of the August 
1998 UGI series.  

The examiner diagnosed the veteran as having a past 
history of an endoscopically detected duodenal ulcer and 
ongoing upper gastrointestinal tract symptoms of 
dyspepsia/reflux, despite chronic acid suppression 
therapy, which was consistent with gastroesophageal reflux 
disease.  He stated, however, that the presence of ulcer 
disease could not be accurately ruled out without proper 
upper endoscopy evaluation.  Furthermore, the examiner 
reported that an endoscopy would be necessary to determine 
a possible relationship between Helicobacter pylori 
infection and ulcer disease.  

In conclusion, the examiner stated that it was possible 
that the veteran's epigastric pain, nausea, heartburn and 
vomiting might be related to ulcer disease.  He stated 
that it was also possible that the symptoms might be 
attributable to gastroesophageal reflux disease.  

The examiner reported that, with the chronic acid 
suppression therapy with Prilosec, it would be unusual, 
although possible, that the veteran had active/recurrent 
duodenal ulcer disease.  Therefore, he stated that an 
endoscopy would clarify such diagnosis.  

The examiner stated that the episodes of hematemesis, as 
reported by the veteran, were mild in that the amount of 
blood was very small.  There was also no evidence of 
resultant anemia from chronic blood loss or an episode of 
acute serious blood loss from ulcer disease.  

Finally, VA treatment records, dated from 1997 through 
2000, show treatment for frequent heartburn, 
regurgitation, elevated uric acid, flare-ups of peptic 
ulcer disease, vomiting and epigastric pain.  Furthermore, 
in response to the October 2000 VA examiner's 
recommendation for an UGI series, the veteran reported in 
a May 2001 note that he did not want to have further 
workup or to undergo an endoscopy as he had undergone a 
recent UGI series in Augusta (August 1998 VA examination).  


Analysis

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the 
date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law 
and regulations have essentially been satisfied.  

In this regard, by virtue of the August 1999 Statement of 
the Case and August 2002 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Moreover, the veteran underwent a VA examination 
in conjunction with this appeal and this case was remanded 
in June 2000 in an attempt to obtain all relevant medical 
evidence.  

Likewise, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 
3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.

The veteran contends that he is entitled to a rating 
higher than the currently assigned 40 percent for the 
service-connected duodenal ulcer.  

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
and consider all regulations which are potentially 
applicable as raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).  

The veteran is currently rated as 40 percent disabling 
under Diagnostic Code 7305.  

Pursuant to Diagnostic Code 7305, a 40 percent rating is 
warranted when the disability is moderately severe, which 
is less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  

A 60 percent rating is warranted when the disability is 
severe with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2002).

First, the Board notes that the October 2000 VA examiner 
stated that it was possible that the veteran's symptoms 
were related to either ulcer disease or that they could be 
related to gastroesophageal reflux disease.  The examiner 
recommended that an endoscopy be performed to clarify such 
diagnosis.  

Since the veteran indicated that he did not want to 
undergo further testing, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 7305.  

After carefully reviewing the medical evidence, the Board 
concludes that the current 40 percent rating adequately 
compensates the veteran for the current manifestations of 
the service-connected gastrointestinal disability.  

While the Board recognizes that the veteran had complaints 
of melena and vomiting with blood during the October 2000 
VA examination, the evidence does not show that he suffers 
from recurrent hematemesis or melena.  

The veteran indicated that he has had three or four 
episodes of melena and that he occasionally experienced 
vomiting with an episode containing a few drops of blood 
in 1999.  In fact, the examiner stated that the episodes 
of hematemesis were mild, in that the amount of blood was 
very small.  

Likewise, the veteran previously reported during the 
August 1998 VA examination that he did not experience 
either melena or hematemesis.  In addition, although the 
veteran stated that he experienced occasional vomiting, 
the evidence does not show that he suffers from 
manifestations of periodic vomiting.  Therefore, these 
episodic symptoms cannot be considered severe or recurrent 
to warrant a higher rating.

Furthermore, the evidence does not demonstrate that he 
suffers from manifestations of anemia and weight loss.  
The October 2000 VA examiner reported that the veteran did 
not suffer from resultant anemia from chronic blood loss 
or episodes of acute serious blood loss from ulcer 
disease.  Similarly, the veteran indicated that his weight 
fluctuated, but that he never had a sustained period of 
weight loss.  

Likewise, although the veteran experienced epigastric 
pain, the veteran indicated during the August 1998 VA 
examination that he was using proton pump inhibitors and 
experienced good relief.  It is not demonstrated that he 
is experiencing symptom combinations productive definite 
impairment of health.  

In conclusion, while the Board is sympathetic to the 
veteran's symptoms of epigastric pain, heartburn, vomiting 
and nausea, the preponderance of the evidence is against 
the claim for an increased rating, beyond 40 percent.  



ORDER

An increased rating higher than 40 percent for the 
service-connected duodenal ulcer is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

